ORDER

PER CURIAM.
Willie G. Brown, Sr. (“Husband”) appeals from a judgment entered by the Circuit Court of St. Louis County dissolving his marriage to Lula M. Brown (“Wife”). Husband alleges the trial court erred and abused its discretion in ordering him to pay Wife’s attorney’s fees, awarding maintenance to her in the amount of $800 per month, and awarding her the marital home. We find no error and affirm the judgment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).